DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19, Claim 19 recites the limitation "the main body" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 45, Claim 45 recites the limitation "the battery" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 47, Claim 47 recites the limitation "the motor axis" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 27, Claim 27 recites the limitation “wherein the fan defines a plane, and wherein the handle extends along the plane.”  In light of the specification and drawings, it is unclear which plane (including both the fan and the handle) that the applicant intends to claim.
Regarding Claims 20-48, Claims 20-48 are rejected under 35 U.S.C. 112(b) by virtue of each claims dependency upon Claim 19.
Regarding Claim 47, the term "generally" in Claim 47 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-24, 29-35, 37-38, 41-45, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2017/0196419 A1).
Regarding Claim 19, Brown discloses a handheld vacuum cleaner comprising: a suction inlet (114) defining an inlet axis (148); a motor (124) disposed within a main body (106) configured to draw airflow and debris through the suction inlet (114); a dirt collection container (130) for collecting the debris, the dirt collection container (130) in fluid communication with the suction inlet (114); the
Regarding Claim 20, Brown disclose the handheld vacuum cleaner of Claim 19, wherein the user interface (318) is adjacent the handle (110). See Brown, Fig. 5.
Regarding Claim 21, Brown disclose the handheld vacuum cleaner of Claim 20, wherein the user interface (318) is adjacent the handle (110) such that a user can operate the user interface with the same hand that is grasping the handle. See Brown, Fig. 5.
Regarding Claim 22, Brown disclose the handheld vacuum cleaner of Claim 20, wherein the handle (110) is transverse to the inlet axis. See Brown, Fig. 5.
Regarding Claim 23, Brown disclose the handheld vacuum cleaner of Claim 19, wherein the inlet axis extends through the user interface. Under a broadest reasonable interpretation, when selecting any arbitrary axis to designate as “the inlet axis” the “inlet axis” extends through the user interface of Brown. See Brown, Fig. 5.
Regarding Claim 24, Brown disclose the handheld vacuum cleaner of Claim 19, wherein the user interface is operable to control the motor. See Brown Paragraph 0267.
Regarding Claim 29, Brown disclose the handheld vacuum cleaner of Claim 19, further comprising a battery operable to supply power to the motor, the battery is coupled to the main body. See Brown Paragraph 0267.
Regarding Claim 30, Brown disclose the handheld vacuum cleaner of Claim 29, wherein the battery (172,174, 320) is at least partially disposed within the handle. See Brown, Fig. 5.
Regarding Claim 31
Regarding Claim 32, Brown disclose the handheld vacuum cleaner of Claim 19, wherein the handle is transverse to the inlet axis. See Brown, Fig. 5.
Regarding Claim 33, Brown disclose the handheld vacuum cleaner of Claim 19, wherein the user interface is in a line of sight of the user when grasping the handle and using the vacuum cleaner. See Brown, Fig. 5.
Regarding Claim 34, Brown disclose the handheld vacuum cleaner of Claim 19, wherein the user interface includes a user-manipulative interface (318). See Brown Paragraph 0266 - 0267.
Regarding Claim 35, Brown disclose the handheld vacuum cleaner of Claim 34, wherein the user-manipulative interface includes a button (318). See Brown Paragraph 0266-0267.
Regarding Claim 37, Brown disclose the handheld vacuum cleaner of Claim 19, wherein the user interface includes a display. See Brown Paragraph 0272.
Regarding Claim 38, Brown disclose the handheld vacuum cleaner of Claim 37, wherein the display is operable to display information about the motor. See Brown Paragraph 0272. Brown discloses that the display is configured to display at least a function of the control button, wherein the control but controls the power to the motor; therefore, the display is inherently displaying information about the motor (at least on/off status of the motor).
Regarding Claim 41
Regarding Claim 42, Brown disclose the handheld vacuum cleaner of Claim 41, wherein the user interface includes a user-manipulative interface enabling selection between the high power setting and the low power setting of the motor.  See Brown, Paragraph 0531.
Regarding Claim 43, Brown disclose the handheld vacuum cleaner of Claim 41, further comprising a battery operable to supply power to the motor and a control circuit, wherein the user interface is electrically connected to the battery and the control circuit, wherein the control circuit controls the amount of suction the motor produces by controlling the amount of power the battery supplies to the motor based on user input via the user interface. See Brown, Paragraph 0531. Additionally, under the broadest reasonable interpretation of the claim language, the control circuit of Brown controls the on/off of the suction motor; and therefore, the amount of power the battery supplies to the motor based on user input via the user interface. 
Regarding Claim 44, Brown disclose the handheld vacuum cleaner of Claim 19, wherein the user interface (318) is above the handle (110).  See Brown, Fig. 5.
Regarding Claim 45, Brown disclose the handheld vacuum cleaner of Claim 44, wherein handle (110) extends between user interface (318) and the battery (Battery 174 underneath the handle). See Brown, Fig. 5.
Regarding Claim 48, Brown disclose the handheld vacuum cleaner of Claim 19, further comprising a wand connectable to the suction inlet. See Brown, Fig. 43.
Claims 19, 25-28, and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casper (US 2010/0180398 A1).
Regarding Claim 19, Casper discloses a handheld vacuum cleaner comprising: a suction inlet (16) defining an inlet axis; a motor (29) disposed within the main body configured to draw airflow and debris through the suction inlet; a dirt collection container (14) for collecting the debris, the dirt collection container (14) in fluid communication with the suction inlet; a main body and a handle (11) defining a portion of the main body; a user interface (18) disposed on the main body positioned on a user-facing surface. See Casper, Fig. 3.
Regarding Claim 25, Casper discloses the handheld vacuum cleaner of Claim 19, further comprising a conduit (33) defining a conduit axis, and the handheld vacuum cleaner further comprising a fan (24) that is driven by the motor (29) for creating suction through the suction inlet (16).
Regarding Claim 26, Casper discloses the handheld vacuum cleaner of Claim 25, wherein the fan (24) defines a plane, and wherein the conduit axis is along the plane of the fan. See Fig. 3.
Regarding Claim 27, Casper discloses the handheld vacuum cleaner of Claim 25, wherein the fan (24) defines a plane, and wherein the handle (11) extends along the plane. See 112(b) rejection above.  However, under a broadest reasonable interpretation, taking the plane of the sheet of paper that Casper, Fig. 3 is drawn on as the claimed “plane,” both the handle (11) and the fan (24) are in the same “plane.”
Regarding Claim 28
Regarding Claim 46, Casper discloses the handheld vacuum cleaner of Claim 19, wherein the user interface (18) is behind the handle (11) in a direction along the inlet axis. See Fig. 3.
Regarding Claim 47, Casper discloses the handheld vacuum cleaner of Claim 19, wherein the motor axis is generally aligned with the inlet axis. See Casper, Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bosses (US 2012/0152280 A1).
Regarding Claim 36, Brown disclose the handheld vacuum cleaner of Claim 34, as previously discussed above.
Brown does not explicitly disclose wherein the user-manipulative interface includes a touch screen.
However, Bosses teaches a vacuum cleaner comprising of a user-manipulative interface (21) that includes a touch screen. See Bosses, Fig. 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handheld vacuum cleaner of Brown, wherein the user-manipulative interface includes a touch screen, as taught by Bosses, for the purpose of providing a more efficient user-friendly means of inputting commands with the capability of receiving multiple types of output, as a routine design choice, requiring routine experimentation with predictable results.
Regarding Claim 40, Brown disclose the handheld vacuum cleaner of Claim 37, as previously discussed above.
Brown does not explicitly disclose wherein the display is operable to display information about a debris capacity.
However, Bosses teaches a vacuum cleaner comprising of a display (21), wherein the display (21) is operable to display information about a debris capacity (Feature 52). See Fig. 5.
Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Han (US 2018/0271344 A1).
Regarding Claim 39, Brown disclose the handheld vacuum cleaner of Claim 37, as previously discussed above, further comprising a battery (306/308) operable to supply power to the motor (124). 
Brown does not explicitly disclose wherein the display is operable to display information about amount of charge remaining in the battery.
However, Han teaches a vacuum cleaner wherein the display is operable to display information about amount of charge remaining in the battery. See Han, Paragraph 0085.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handheld vacuum cleaner of Brown, wherein the display is operable to display information about amount of charge remaining in the battery, as taught by Han, for the purpose of making the device of Brown more user friendly by allowing a user to have immediate access to knowledge about the amount of remaining battery power.  Requiring only routine experimentation with predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723